 

LICENSING and DISTRIBUTION AGREEMENT

 

This Agreement is made and entered into effective as April 27, 2020 (the
“Effective Date”), by and between Somahlution, LLC, with offices located at 225
Chimney Corner Lane, Suite 2001, Jupiter, Florida 33458, a company organized and
existing under the laws of Delaware (“Somahlution”), and Marizyme, Inc., a
Nevada corporation, with offices located in Davenport, Fla., (“Marizyme”).

 

BACKGROUND

 

WHEREAS, Marizyme is a biotechnology company and is engaged in the marketing,
sale and distribution of various medical device products, including the support
thereof, in the Territory (as defined below);

 

WHEREAS, Somahlution owns or has certain rights relating to regulated medical
Products (as defined below);

 

WHEREAS, Somahlution desires to appoint Marizyme as an exclusive distributor of
the Products in certain Territory in accordance with the terms and conditions
set forth in this Agreement;

 

WHEREAS, Somahlution desires to license Marizyme as an exclusive licensee of the
Products in certain Territory for distribution in the Territory in accordance
with the terms and conditions set forth in this Agreement;

 

WHEREAS, Marizyme will seek regulatory approval and registration in the
distribution and licensed Territories granted to Marizyme. Somahlution will
provide all necessary documents in its possession to assist Marizyme in
obtaining registrations in countries in the granted Territories;

 

WHEREAS, Marizyme desires Somahlution to supply Marizyme with the Product for
distribution and sale in the Territory in accordance with the terms and
conditions set forth in this Agreement and Somahlution may provide the rights to
manufacture the product in the Territory for supply to Marizyme Territories;

 

WHEREAS, Somahlution wishes to grant to Marizyme exclusive, perpetual,
sub-licensable license to Somahlution’s Intellectual Property for the
exclusively licensed Territories, Trade Marks (TM), and all technical knowhow in
the Fields of Use including Coronary Artery Bypass Grafting, Peripheral Vascular
Bypass grafting and other Vascular Surgeries, to enable it to file for
regulatory approvals, ISO 13485 certification, preclinical and clinical studies,
manufacture, distribute, market and commercialize the product in the Territory;

 

WHEREAS, Somahlution wishes to transfer technologies to manufacture for the
currently marketed liquid and the solid dosage form (powder formulation) that
requires final development and scale up, of DuraGraft formulations to enable
Marizyme to manufacture the products at their manufacturing facilities for
supply in the licensed Territory;

 

WHEREAS, Marizyme wishes to pay a royalty on gross income to Somahlution when
Marizyme is the manufacturer in the licensed Territories;

 

WHEREAS, Marizyme and Somahlution agree that this Agreement shall supersede and
be controlling over any and all prior agreements, written or oral, between the
parties.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties, intending to be legally bound,
agree as follows:

 

TERMS

 

ARTICLE 1

 

DEFINITIONS. IN ADDITION TO THE TERMS DEFINED IN THIS AGREEMENT, THE FOLLOWING
TERMS SHALL HAVE THE MEANINGS ASCRIBED TO THEM IN THIS SECTION 1:

 

1.1“Actively Promote Sales” means to actively engage a third party, orally or in
writing, to obtain a sale of the Product. 

 

1.2“Customer” or “Customers” shall refer to the end user or end users of the
Products. 

 

1.3“Field of Use” shall refer to use of the Product to preserve vascular
conduits used in bypasses in cardiovascular surgery, peripheral bypass surgery
and other vascular surgeries.  

 

1.4“Products” shall refer to the products (DuraGraft) listed on Appendix 2. 

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------



 

 

1.5“Regulatory Approvals” shall refer to governmental and regulatory agency
permits, licenses, authorizations, registrations and/or approvals necessary for
the marketing, distribution and sale of the Product into and within the
Territory. 

 

1.6“Terms and Conditions” shall refer to Somahlution’s Terms and Conditions of
Sale that are attached to the Marizyme credit application, which are part of the
Marizyme qualification process. 

 

1.7“Territory” shall refer to the geographical area listed on Appendix 3.  

 

1.8“Trademarks” shall refer to any trademark used by Somahlution in connection
with the Product, whether derived from common law use, from registration or from
statutory protection against unfair competition, including without limitation
those rights to Somahlution’s corporate name, other trade names, model names and
trademarks.  

 

ARTICLE 2

 

LICENSE GRANT, APPOINTMENT, AND SCOPE OF AUTHORITY.

 

2.1Subject to the terms and conditions of this Agreement, Somahlution hereby
appoints Marizyme as an exclusive Distributor of the Product for the Territory
in the Field of Use. As such, Marizyme shall have the authority to purchase from
Somahlution, market and sell the Product in the Territory in the Field of Use.
Marizyme may not Actively Promote Sales (e.g. through promotion, advertising, or
by establishing branches or distribution depots) outside of the Territory.
Furthermore, Marizyme may only Actively Promote Product for the Field of Use.
Marizyme hereby accepts such appointment and agrees to use its best efforts to
maximize sales of the Product in the Territory in the Field of Use. Marizyme
acknowledges that Marizyme’s right to distribute is for the Territory in the
Field of Use only.  

 

2.2Somahlution herby grants to Marizyme the following exclusive, perpetual
licenses and rights for certain Territories: 

 

(a)Somahlution hereby grants to Marizyme an exclusive, perpetual, sub-licensable
license to Somahlution’s Intellectual Property, Trade Marks (TM), and all
technical knowhow in the Fields of Use including Coronary Artery Bypass
Grafting, Peripheral Vascular Bypass grafting and other Vascular Surgeries, to
enable it to file for regulatory approvals, ISO 13485 certification, preclinical
and clinical studies, manufacture, distribute, market and commercialize the
product in the specified Territory. Through this license Somahlution also
extends its CE certificate to include Marizyme’s manufacturing facility.
Furthermore, in the event Somahlution ceases to exist or is not able to cite
Marizyme’s manufacturing facility on its CE certificate, Somahlution will enable
transfer of intellectual property for the product to Marizyme to enable Marizyme
to be an independent legal manufacturer of the product. Somahlution’s exclusive
license to Marizyme will include Registered TM DURAGRAFT in the Licensed
Territory and wherever the patents and trademarks have been filed in the
Licensed Territory, and related technical knowhow for manufacture of DuraGraft
and marketing and other technical documents. 

 

(b)Somahlution grants to Marizyme exclusive, perpetual, sub-licensable rights to
Somahlution’s IP, TradeMark (TM), and all technical knowhow to manufacture,
distribute, market and commercialize the product in all Licensed Territories.
Territories are those that Somahlution grants to Marizyme and Marizyme pays for
any or all patent related costs or files for registration or files for
regulatory approvals, CE certification, preclinical and clinical studies. 

 

(c)Somahlution’s agrees that if Marizyme makes changes to the initial
Intellectual Property and technical knowhow then Marizyme will own the new
Intellectual Property for all changes and enhancements Marizyme makes, however
shall license the new intellectual property to Somahlution at no cost to
Somahlution for use in its Territories. 

 

2.3As a Distributor Marizyme may appoint sub-distributors, sub-agents or other
persons (collectively, “Sub-Distributors”) to perform its obligations under this
Agreement, in whole or in part. However, Marizyme must communicate to
Somahlution the name and address of the Sub-Distributor. Marizyme agrees that it
will obligate all of its Sub-Distributors to be bound by all of the terms,
conditions and restrictions to which Marizyme is bound under this Agreement, and
Marizyme agrees to cause all such Sub-Distributors to comply with such terms,
conditions and restrictions. Sub-Distributors may not market or sell the
Products outside of the Distribution Territory or outside of the Field of Use.
Neither a Sub-distributor nor Marizyme may sell to a country or party, wherein
the sale to said country or party is in violation of a law, regulation or
executive order of the United States of America. 

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



 

 

2.4During the term of this Agreement Somahlution shall be Marizyme’s sole source
of the Product, and Marizyme agrees to purchase all of its requirements for the
Products from Somahlution, until Marizyme has established capability to
manufacture Product and Marizyme’s product is CE certified. During the term of
this Agreement and for a period of one year after termination of this Agreement,
Marizyme and its officers, principals, employees, affiliates and any
Sub-Distributors shall not, directly or indirectly, design, develop,
manufacture, assemble, import, sell, distribute or otherwise deal in any product
which: (i) is used to preserve, store or flush vascular conduits such as blood
vessels, arteries and veins or (ii) which is similar to the Product (whether
similar as a technical matter, similar in application or otherwise similar), or
(iii) that may compete with any sales of the Product in the Territory, without
Somahlution’s express prior written consent. If Marizyme breaches this
Section 2.3 during the term of this Agreement, then, at the option of
Somahlution and at any time thereafter, in addition to any other rights
Somahlution may have pursuant to this Agreement, Somahlution may terminate this
Agreement effective immediately upon written notice to Marizyme. Any failure of
Somahlution to act does not constitute a waiver of Somahlution’s rights under
this section for future action. 

 

(a)The product DuraGraft is a two-component system. Somahlution will produce
product component A and B either as bulk product or in separate containers ready
for packaging to Marizyme. 

 

(b)For Distribution Territories, Somahlution will be the sole supplier of
Product to Marizyme. 

 

(c)In licensed Territories, when possible and up on in-country regulatory
approval, Somahlution will supply finished product to Marizyme for distribution
or assist Marizyme at Marizyme’s cost, with technology transfer to allow
Marizyme to complete the manufacturing of the DuraGraft product at its ISO13485
certified site in the Territory or and release the product with Somahlution
participation for commercial use in Marizyme territories.  

 

(d)Somahlution will transfer all Intellectual Property and technologies to
manufacture for the currently marketed liquid and the solid dosage form (powder
formulation) that requires final development and scale up, of DuraGraft
formulations to enable Marizyme to manufacture the products at their
manufacturing facilities for supply in the licensed Territory. 

 

(e)Until Marizyme’s ISO-13485 certified manufacturing facility is certified by a
Notified Body and included in Somahlution’s CE certificate, Somahlution will
supply and Marizyme will purchase DuraGraft from Somahlution final product in
all licensed Territories. 

 

(f)In licensed Territories, when Marizyme’s Product manufacturing facility is
ready and is certified as indicated above, Marizyme will either purchase
components of DuraGraft of the components in bulk for final manufacturing and
packaging of the final product DuraGraft or purchase the two manufacturing
completed components of DuraGraft which will be assembled in final DuraGraft
packaging at Marizyme’s manufacturing facilities. The purchase price for the
separate components and/or for bulk package of the components will be agreed to
at a later date. 

 

(g)In the event that Marizyme, related companies, licensee or strategic partner
or any third party does not begin commercialization of DuraGraft in the licensed
Territories within 60 months of the signing of the binding agreement, Marizyme
related companies, licensee, strategic partner or third party, Marizyme and
Somahlution will mutually agree to terminate the license, and return all
materials and documents to Somahlution, at no cost to Somahlution. 

 

(h)In the event Somahlution is unable or unwilling to manufacture the Licensed
products then it will transfer to Marizyme the CE mark and all Intellectual
Property to enable manufacturing and distribution in the licensed Territories. 

 

2.5Subject to the terms and conditions of this Agreement, Marizyme is authorized
to sell Product purchased or otherwise acquired from Somahlution in such manner
and manufacture the product, at such prices and upon such terms as Marizyme
shall determine in consultation with Somahlution, in order to manage global
reference pricing. Marizyme is an independent contractor, and not an employee of
Somahlution, and this Agreement shall not be deemed to create a partnership,
joint venture or principal-agent relationship between the parties. Marizyme is
not authorized to assume or create any obligation or responsibility, including,
but not limited to, obligations based on warranties or guarantees or other
contractual obligations, on behalf or in the name of Somahlution. Marizyme shall
not misrepresent its status or authority and shall be solely responsible for all
of its own expenses, employees, agents and actions. Marizyme shall take no
action that would or might confer “permanent establishment” or any equivalent
status (as defined in applicable law or tax treaty) on Somahlution anywhere in
the Territory or in any other country or otherwise subject Somahlution to
taxation in any country. Nothing in this Agreement shall be construed to create
any relationship whatsoever between Somahlution and any Sub-Distributor.
Somahlution shall have no obligation to any such Sub-Distributors under this
Agreement and all of Somahlution’s obligations under this Agreement shall be
only to Marizyme, unless otherwise expressly set forth in this Agreement. 

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



 

 

2.6During the term of this Agreement, Marizyme agrees to purchase from
Somahlution no less than the specified minimum quantities of the Products for
the specified periods of time set forth on Appendix 4 (the “Minimum Purchase
Requirements”). If Marizyme fails to meet the Minimum Purchase Requirements for
a specified period, such failure shall constitute a material breach of this
Agreement. Any failure of Somahlution to act does not constitute a waiver of
Somahlution’s rights under this section for future action. 

 

2.7If Somahlution desires to market and sell new products in the Marizyme
Licensed Territory (“New Products”) during the term of this Agreement,
Somahlution shall present the opportunity to market, sell and distribute the New
Products to Marizyme prior to presenting such opportunity to a third party.
Somahlution and Marizyme shall negotiate in good faith with respect to such
product opportunity, but if the parties do not agree on terms and conditions for
marketing, sale and distribution of the products in the Territory within ninety
(90) days, Somahlution may elect to have a third party market, sell and
distribute the New Products in the Territory.  

 

ARTICLE 3

 

MARIZYME RESPONSIBILITIES.

 

3.1During the term of this Agreement, Marizyme shall (at its expense except as
otherwise provided for in this Agreement): 

 

(a)use its best efforts to vigorously develop business in the Territory and to
promote the sale of the Product in the Field of Use, which best efforts will
include, without limitation, causing technically and personally suitable
employees of Marizyme to call regularly and frequently upon Customers and
potential Customers located in the Territory; 

 

(b)commencing six (6) months after the Effective Date, on or before the 10th day
of each month during the term of this Agreement, supply in good faith to
Somahlution with an updated rolling twelve (12) month forecast of its Product
purchases, which forecast shall include anticipated requested shipping dates;  

 

(c)provide Somahlution with a written report, in English, on a quarterly basis
throughout the term of this Agreement that contains information relating to
business development plan, market trends, pricing and a complete Customer list;
 

 

(d)establish, train and maintain a qualified and competent sales staff, clinical
specialist training staff and service organization adequate to promote, market,
and sell the Product throughout the Territory, and to perform Marizyme’s
obligations under this Agreement, and Marizyme shall provide a level of Product
service that equals or exceeds the best standards in the medical device
industry. Furthermore, Marizyme shall conduct training for its sales personnel
within a reasonable time after the signing of this Agreement and at reasonable
intervals thereafter; 

 

(e)make available one or more qualified employees, as agreed upon by the
parties, or such other location as agreed upon by the parties, to be trained in
the clinical use of the Product, such training to be provided by Somahlution at
its expense with Marizyme paying travel and other related expenses; 

 

(f)maintain a commercially reasonable level and adequate stock of Product; 

 

(g)provide timely field service to Customers in the Territory; 

 

(h)promptly notify Somahlution of any and all inquiries and requests regarding
Product from potential or prospective Customers who are located outside of the
Territory; and  

 

(i)keep Somahlution fully informed of all governmental, commercial and industry
activities and plans that do or could affect the sale of Product in the
Territory. 

 

(j)Marizyme shall notify Somahlution of any recalls or modifications of the
Products and provide to detailed information to enable Somahlution to provide
these to regulatory authorities. The cost of any corrective action or recall
initiated by Somahlution shall be borne entirely by Somahlution. 

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



 

 

ARTICLE 4

 

SALES PROCEDURES.

 

4.1Orders for Products placed by Marizyme from time to time hereunder must be in
writing and shall specify the quantities, shipping instructions and shipping
schedule requested by Marizyme, and the delivery term, price and payment terms
as previously agreed by the parties. Orders are not binding unless accepted by
Somahlution and such acceptance by Somahlution shall not be unreasonably
withheld. All shipping dates are estimates, and in any event shall be no more
than sixty (60) days from order acceptance with respect to the Products.
Somahlution shall not be responsible for shipping delays or failure of delivery
attributable to circumstances beyond its reasonable control. In the case of a
Product shortage, Somahlution reserves the right to allocate its production
among its customers (including its distributors) on such basis as Somahlution
may reasonably determine, in its sole discretion, provided Somahlution promptly
notifies Marizyme of its inability to deliver Product and provides an estimated
future delivery date. Marizyme may, in its sole and reasonable discretion,
either accept the future delivery date proposed by Somahlution or cancel the
applicable purchase order(s). The parties shall revise and reduce any Minimum
Purchase Requirement that Marizyme is unable to meet as a result of
Somahlution’s inability to supply Products. Somahlution may make delivery of the
Products in installments, subject to Marizyme’s agreement in writing; all such
installments to be separately invoiced and paid for when due per invoice,
without regard to subsequent deliveries. Any delay in delivery of any
installment beyond Somahlution’s reasonable control shall not relieve Marizyme
of its obligations to accept remaining deliveries provided Marizyme is promptly
notified of such delay.  

 

4.2All orders from Marizyme shall be subject to the terms of this Agreement,
together with the Terms and Conditions that are not inconsistent with the terms
of this Agreement, as supplemented by the specific quantities, shipping
instructions and shipping schedule agreed upon in each case. The terms of this
Agreement, as so supplemented, shall constitute the entire agreement between the
parties with respect to sales of Product by Somahlution to Marizyme, and no
additional or different terms set forth in the purchase order, acknowledgment or
other forms or correspondence of Marizyme shall govern any such sales.  

 

4.3Unless otherwise specifically notified by Somahlution in writing, Product
will be delivered to Marizyme FOB (EXW) Somahlution’s applicable logistics
location. Title to the Product purchased hereunder, and all risk of loss or
damage to such Product shall pass to Marizyme upon delivery by Somahlution to
Marizyme at Somahlution’s logistics location. 

 

4.4Unless otherwise specified in the purchase order accepted by Somahlution,
Somahlution shall package the Product in accordance with its standard practices.
At Marizyme’s request, expense, and sole risk of loss, Somahlution may arrange
for shipment of Marizyme’s Product from the place of manufacture or storage to
the port or other point of destination set forth by Marizyme in the order.
Somahlution may arrange for freight and insurance coverage on the Products, at
Marizyme’s request and expense, in amounts specified by Marizyme, or, if
unspecified, that which in Somahlution’s judgment may be proper, provided that
Marizyme shall cover and repay Somahlution’s actual cost for such coverage. 

 

4.5Marizyme shall, prior to Somahlution’s scheduled shipment date for Product to
be delivered to Marizyme, take all actions and provide all certificates,
undertakings and other papers required of Marizyme to allow for proper
importation of the Product into the Territory, and Marizyme shall pay all
duties, taxes, fees, charges, freight, insurance and other costs necessary to
effect such importation. 

 

4.6Marizyme shall take any and all necessary steps to legally import Product,
including but not limited to the use of policies and procedures to ensure that
the quality and specifications of the Products are maintained during storage,
warehousing and shipping to end users. 

 

ARTICLE 5

 

PRICE AND PAYMENT.

 

5.1The initial price for the Products shall be as set forth on the Somahlution
Price List set forth on Appendix 4 (the “Price List”). All prices, costs,
expenses, and amounts hereunder are quoted and payable in U.S. Dollars. Twelve
months after the execution of this Agreement and annually thereafter,
Somahlution may increase the price of the Product (typically 2-3% and at most 5%
based on the increased cost of business due to cost increases manufacture,
transportation, storage or additional regulatory and quality requirements) upon
six (6) months’ written notice to Marizyme; provided, however, that any such
price increase shall not apply to (i) any order already accepted by Somahlution
prior to the date the aforementioned notice is provided to Marizyme. If Marizyme
requests a reduction in the applicable price for the Products for a good
business reason, Somahlution will consider such request in good faith and the
parties will discuss the requested price reduction. If the parties agree in
writing on a price reduction for the Products, then the reduced price will apply
with prospective effect for the agreed period or, if there is no such agreed
period, then until the price for the Products is increased pursuant to the terms
of this Agreement.  

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



 

 

5.2Somahlution may issue its invoice to Marizyme at any time after each
shipment. Payment shall be due on or before the 90th day after the date of
Somahlution’s invoice for the Product. If Somahlution determines, in its
reasonable discretion, that any factor or combination of factors poses, creates
or heightens an unacceptable (to Somahlution) credit risk, or if Marizyme places
an order for Product that would cause Marizyme to exceed the open credit limit
that Somahlution deems to be reasonable under the circumstances, then
Somahlution may require a Letter of Credit in advance of shipment of Product
hereunder and/or may otherwise modify the applicable payment terms upon written
notice to Marizyme. Unless another method of payment is required by Somahlution,
Marizyme shall make all payments by wire transfer to the account designated by
Somahlution in writing. Any amount not paid as and when due shall bear interest
at the rate of LIBOR plus two percent (2%) per annum or at the highest rate
permitted by applicable law, whichever is less. Somahlution’s failure at any
time to demand payment in advance or to otherwise modify the applicable payment
terms shall not be deemed a waiver of Somahlution’s right to do so thereafter. 

 

5.3Any manufacturer’s tax, occupation tax, use tax, sales tax, excise tax, VAT,
export tax, import tax, duty, custom, inspection or testing fee, or any other
tax, fee, interest or charge of any nature whatsoever imposed by any
governmental authority on or measured by the transaction between Somahlution and
Marizyme (specifically excluding any income tax, corporate tax or similar tax
payable by Somahlution) shall be paid by Marizyme in addition to the prices
quoted or invoiced. In the event Somahlution is required to pay any such tax,
fee, interest or charge, Marizyme shall reimburse Somahlution therefor upon
demand and upon proof thereof. Marizyme shall also pay any and all reasonable
collection fees and reasonable attorneys’ fees incurred by Somahlution in
collecting payment of the purchase price and any other amounts for which
Marizyme is liable under this Agreement. 

 

5.4If Marizyme is performing all manufacturing activities and not purchasing
partially made products from Somahlutions for assembly, Marizyme will pay 3%
royalty on the first $100 Million of gross income to Somahlution or until
patents expire. and shall have no further obligation to pay royalties to
Somahlution.  

 

ARTICLE 6

 

COMPLIANCE WITH LAWS

 

6.1Somahlutions shall obtain and maintain all licenses, permits and other
governmental approvals necessary to permit the purchase of and payment for
Products by Marizyme hereunder and to otherwise permit Marizyme’s performance
hereunder. Marizyme shall comply with any and all governmental laws and
regulations which may be applicable to Marizyme by reason of its execution of
this Agreement or its agreement to act as a Marizyme of Product in the
Territory, including but not limited to any law applicable to the marketing of
medical devices within the Territory. By placing each order hereunder, Marizyme
represents and warrants that it has obtained all requisite licenses, permits and
governmental approvals to enable Marizyme to comply with all of the provisions
of this Agreement and that such licenses, permits and governmental approvals
remain in full force and effect. 

 

6.2Marizyme acknowledges that the Product and associated documentation may be
subject to United States export control laws and regulations. Marizyme further
acknowledges that technical data contained in any of the foregoing may be
subject to export and re-export restrictions imposed by applicable law. Marizyme
confirms and agrees that the Product will only be exported to the Territory.
Marizyme will not export or re-export Product, directly or indirectly, in
violation of applicable laws of the Territory, of the United States or any other
applicable law. Marizyme represents and warrants that no governmental agency has
suspended, revoked or denied Marizyme’s import, distribution or export
privileges. Marizyme shall conduct all due diligence necessary or appropriate to
assure that it will not resell to any person or entity in violation of
applicable law of the Territory, of the United States or other applicable law.
However, such due diligence shall not waive, discharge, limit, restrict or
otherwise modify Marizyme’s obligation to comply with the terms of this
Agreement. 

 

6.3Marizyme shall not, and shall ensure that none of its officers, directors,
employees or agents, offer, pay, promise to pay, or authorize the payment of any
money, or offer, gift, promise to give, or authorize the giving of anything of
value to (i) any official from government, hospital or other, political party or
official thereof or any candidate for political office or (ii) any person, while
knowing that all or a portion of such money or thing of value will be offered,
given, or promised, directly or indirectly, to any official, to any political
party or official thereof, or to any candidate for political office, for
purposes of (1) influencing any act or decision of such official, political
party, party official or candidate in its or his official capacity, as the case
may be; (2) inducing such official, political party, party official, or
candidate to do or omit to do any act in violation of the lawful duty of such
official, party, official or candidate; or securing any improper advantage for
Marizyme or any other party; or (3) inducing such official, party, official, or
candidate to use its or his influence with a government or instrumentality
thereof to affect or influence any act or decision of such government or
instrumentality, in order to assist Marizyme in obtaining or retaining business
for or with, or directing business to, any person.  

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------



 

 

6.4Marizyme acknowledges that the Product is not designed to meet the labeling
requirements of the Territory. Marizyme shall be responsible for ensuring that
all Products sold by it within the Territory comply with all labeling
requirements. Marizyme shall also ensure that all Products sold by it bear all
instructions and labels that have been applied or provided by Somahlution and
that are applicable to the Product that are necessary under laws, regulations or
practices in the Territory, and shall, at Marizyme’s sole expense, translate
into an appropriate language of the Territory, and reproduce in such
translation, all instructional materials provided in English by Somahlution.
Such labeling and identification must be acceptable to Somahlution and shall not
be altered or added to by Marizyme unless prior written approval in obtained
from Somahlution. 

 

6.7Marizyme shall notify Somahlution of the existence and content of any
provision of law in the Territory or any other applicable law which conflicts
with any provision of this Agreement at the time of its execution or anytime
thereafter. Without limiting any of the foregoing, Marizyme warrants, covenants
and agrees that it will comply with all applicable laws of the Territory and of
the U.S., including but not limited to the U.S. Foreign Corrupt Practices Act
[(15 U.S.C. §§ 78dd-1, et seq.) ("FCPA")]. 

 

ARTICLE 7

 

SOMAHLUTION RESPONSIBILITIES.

 

7.1Somahlution shall provide Marizyme with sales, marketing and technical
information applicable to the Products, in English and Spanish as requested by
Marizyme, all in reasonable quantities as determined by Somahlution and at
Marizyme costs. 

 

7.2Somahlution shall make available and provide training to Marizyme’s field
service and clinical support personnel, which such training shall occur at
Somahlution’s facilities in Jupiter, Florida, USA, or such other location as the
parties agree in good faith. The content of such training shall include, but is
not limited to, the proper use of the Products, as well as training to enable
Marizyme’s clinical support personnel to provide clinical consultation and
support to its Customers for the use of such Product. Marizyme shall be solely
responsible for any and all travel, living or other expenses related to such
trainings. Somahlution shall provide Marizyme with training updates at
Marizyme’s request and expense.  

 

7.3Somahlution shall provide Customer support Monday through Friday 9:00 AM to
5:00 PM Eastern Time through Somahlution’s Customer-Care Unit, except on legal
holidays.  

 

7.4Somahlution shall notify Marizyme of any recalls or modifications of the
Products and provide to Marizyme instructions as required, for their
rectification. The cost of any corrective action or recall initiated by
Somahlution shall be borne entirely by Somahlution. 

 

7.5Somahlution shall use commercially reasonable efforts to deliver all orders
within the requested delivery schedule.  

 

7.6Somahlution will provide Marizyme with a reasonable quantity of Somahlution’s
current advertising and promotional materials at no cost to Marizyme. In the
event Marizyme chooses to produce local advertising and promotional materials,
which shall include any translations of existing Somahlution materials, Marizyme
shall provide Somahlution, free of charge, with copies of such materials,
including audio visual aids, and English translations thereof, and such
materials shall be subject to Somahlution’s approval prior to their distribution
to the market. 

 

7.7Somahlution will provide the assistance and participation of Satish Chandran,
CEO and Catherine Pachuk, CSO of Somahlution to provide technical support for
technology transfer process, pre-clinical trial research, clinical trials,
regulatory, quality and commercialization. Marizyme will reimburse relevant
expenses to Somahlution personnel involved in supporting Marizyme’s product
development and commercial activities.  

 

7.8Somahlution has received an OPS (procedural) code for the product for
tracking purposes in German hospitals and will provide all information required
to Marizyme for successful commercialization. 

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------



 

 

7.9In any Territory that Marizyme or its agent previously paid for and
prospectively pays for any patent application, extension or any invoice related
to any Somahlution intellectual property in any field of use, then Marizyme
shall own all right, title, and interest in all of the intellectual property
underlying the payment made for that Territory in perpetuity and Somahlution
shall assign the ownership of the intellectual property to Marizyme upon request
from Marizyme. Somahlution agrees that Appendix 6 describes the Territories
where Marizyme has already paid invoices and Somahlution further agrees that
Marizyme currently owns all right, title and interest to the intellectual
property and patents listed in perpetuity. Somahlution will use its best efforts
to formally assign, upon request from Marizyme, those patents and intellectual
property listed in Appendix 6 to Marizyme using a form of assignment in Appendix
7 or a similar document as agreed by the parties at the time of the assignment,
and as required by the country PTO. Until the assignment is complete,
Somahlution agrees that it has received good and valuable consideration from
Marizyme or its agent and that Marizyme currently is the rightful owner of the
intellectual property and patents as described in Appendix 6.  

 

ARTICLE 8

 

REGUALTORY LISTINGS AND QUALITY ASSURANCE ACTIVITIES.

 

8.1Marizyme will list the Products with Local Health Authorities for the Field
of Use, if required by law, prior to import and sale of the Products in the
Territory. 

 

8.2Marizyme will be responsible, after taking possession of Product, to maintain
Product in environmental conditions that will not affect the safety, efficacy or
performance of Product.  

 

8.3Marizyme will choose appropriate shipping and logistics firms that can
provide evidence of temperature control and monitoring. 

 

8.4Marizyme will ship the Products to end-users while maintaining proper
temperature conditions and will store the Products in a temperature-controlled
facility or storage areas that meets the storage and handling specifications of
the Products listed in Appendix 5 attached hereto. 

 

ARTICLE 9

 

TRADEMARKS AND PROPRIETARY RIGHTS.

 

9.1Marizyme acknowledges the commercial and proprietary value to Somahlution of
the Trademarks, as well as the validity thereof. Somahlution shall retain sole
and exclusive ownership of all goodwill associated with the Products, as
represented and symbolized by the Trademarks, and Marizyme shall not register
any of the Trademarks in its name. Marizyme shall not remove or alter any
copyright notices or any Trademarks from the packaging for the Products or add
any notices, marks or labels of any kind, except as expressly permitted
hereunder or authorized by Somahlution in writing. Marizyme shall not grant or
attempt to grant to any third party any right or license to use the Trademarks. 

 

9.2The Trademarks are and shall remain the sole and exclusive property of
Somahlution, which has and shall continue to have the exclusive right to
register the Trademarks, including, but not limited to, within the Territory
and, as applicable, to apply for entry or removal of Marizyme as a registered
user thereof; and Marizyme agrees to be so entered or removed, and shall execute
all documents required to accomplish such entry or removal. Marizyme shall not
acquire any ownership rights in or to the Trademarks; and all use of the
Trademarks by Marizyme shall inure to the benefit of Somahlution. In the event
Marizyme shall be deemed to have acquired any such rights in the Trademarks,
Marizyme agrees to execute all documents reasonably requested by Somahlution to
assign all such rights in the Trademarks to Somahlution. Marizyme is permitted
to use the Trademarks only insofar as the Product and/or materials supplied or
approved by Somahlution may bear the Trademarks. Marizyme agrees to display the
Trademarks solely in connection with identifying Somahlution in the sale and
marketing of Product hereunder. Without limiting the foregoing, Marizyme shall
not use Somahlution’s corporate name or any of Somahlution’s trade names without
the express, written permission of Somahlution. Unless otherwise provided for in
this Agreement, upon expiration or termination of this Agreement, Marizyme shall
forthwith remove from its property and immediately cease to use, directly or
indirectly, the Trademarks and any word, title, expression, trademark, design or
marking which, in the opinion of Somahlution, is confusingly similar thereto,
and (if required) Marizyme shall join with Somahlution in executing all
documents and doing all acts and things as shall be necessary or convenient for
canceling any entry in any register of trademarks relating to the right of
Marizyme to use any of the Trademarks. 

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------



 

 

9.3Except as agreed in Article 7.9 above, Marizyme acknowledges and agrees that
Somahlution owns and will retain all rights, title and interest in and to the
intellectual property rights that are embodied in or relate to the Product,
including without limitation all patent rights, trademarks, trade names,
inventions, discoveries, developments, modifications, copyrights, know-how,
trade secrets and the like relating to the design, manufacture, operation, use
or sale of the Product. Marizyme hereby specifically acknowledges and agrees
that it does not have, nor will it have claim to, any proprietary rights in the
Products. The sole right which is granted to Marizyme regarding the Products is
to sell the Products under the terms and conditions of this Agreement. In
addition, Marizyme shall be entitled to use, subject to the obligations imposed
by Article 12 below, Somahlution’s technical data and other know-how relating to
the Product supplied by Somahlution, provided that such use by Marizyme shall be
for the sole and limited purposes of implementing use of the Product being used
by Customers within the Territory in the Field of Use and/or training of
Customers in the proper and lawful use of such Product. 

 

9.4Marizyme hereby acknowledges and agrees that in the event of any violation of
Section 9.1, Section 9.2 or Section 9.3 Somahlution shall be authorized and
entitled to obtain from any court of competent jurisdiction preliminary and
permanent injunctive relief, as well as an equitable accounting of all profits
and benefits arising out of such violation, which rights and remedies shall be
cumulative and in addition to any and all other rights or remedies to which
Somahlution shall be entitled at law or in equity under this Agreement. 

 

9.5Marizyme agrees to inform Somahlution within thirty (30) days of discovery of
any possible infringement by third parties of Somahlution’s proprietary rights,
including without limitation any duplication of the Products, and to participate
with Somahlution, at Somahlution’s expense, regarding any legal action against
such infringement which, in Somahlution’s judgment, is necessary. 

 

9.6If Marizyme notifies Somahlution of a claim it has received that the Product
or any part thereof purchased by Marizyme hereunder infringes a third party’s
proprietary rights in the Territory, then Somahlution agrees, at its discretion,
either to (a) defend the claim at its expense, with the cooperation of Marizyme,
or (b) purchase the right to use such proprietary right. The foregoing states
the entire liability of Somahlution with respect to infringement of patents or
other proprietary rights by the Products or any part thereof, including without
limitation their use or operation. 

 

ARTICLE 10

 

WARRANTY.

 

10.1Subject to the terms and conditions hereof, Somahlution warrants to the
Customer that the Product provided under this Agreement: (i) complies with the
specifications for such Product, and (ii) was manufactured consistent with any
applicable Good Manufacturing Practice regulations promulgated by the U.S. Food
and Drug Administration and/or of ISO:13485.  

 

10.2Marizyme shall extend to each Customer the applicable Warranty for the
Product, subject to all of the terms, conditions and limitations of such
Warranty, and shall not extend any other warranty to the Products. If Marizyme
becomes aware of any warranty claim by any of its Customers with respect to the
Products, Marizyme will within 7 days of such claim notify Somahlution thereof
in writing and shall provide such detail and information as Somahlution may
request. Marizyme shall cooperate with Somahlution, at Somahlution’s expense, to
resolve any breach of warranty claims arising from a Warranty and to fulfill the
warranty obligations set forth in the applicable Warranty. Marizyme shall be
responsible for any and all representations, warranties and statements which
were not specifically authorized in writing by Somahlution and shall defend,
indemnify and hold harmless Somahlution from and against any and all reasonable
costs, damages, expenses, liabilities and obligations arising from or relating
in any way to any such representation or statement made or any warranty offered
or extended by Marizyme other than the Warranty offered in strict accordance
with the terms of this Article 10. 

 

10.3Section 10.1 above sets forth the sole warranty made by Somahlution with
respect to the Product and its delivery to Marizyme. The parties to this
Agreement acknowledge and agree that other than the foregoing, no other
warranty, whether expressed, implied or by applicable law, shall be effective
with respect to the Product or their delivery, and Somahlution SPECIFICALLY
MAKES NO WARRANTY OF MERCHANTABILITY OR WARRANTY OF FITNESS FOR ANY PARTICULAR
PURPOSE WITH RESPECT TO THE PRODUCT OR ANY OTHER MATTER CONTEMPLATED BY THIS
AGREEMENT. 

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------



 

 

ARTICLE 11

 

INDEMNIFICATION AND INSURANCE.

 

11.1Marizyme shall indemnify and hold Somahlution harmless from and against any
and all third party claims, losses, demands, actions, suits, damages,
liabilities, costs and expenses, including reasonable attorney’s fees, incurred
by Somahlution by reason of (a) the negligence or misconduct and intentional
misconduct of Marizyme or its employees or agents, (b) any misrepresentations or
omissions by Marizyme or its employees or agents relating to the Product, or (c)
a breach by Marizyme of any provision of this Agreement or the failure of
Marizyme to perform its obligations under this Agreement. 

 

11.2Somahlution shall indemnify and hold Marizyme harmless from and against any
and all third party claims, losses, demands, actions, suits, damages,
liabilities, costs and expenses, including reasonable attorney’s fees, incurred
by Marizyme by reason of (a) the negligence or misconduct of Somahlution or its
employees or agents, (b) any misrepresentations or omissions by Somahlution or
its employees or agents relating to the Product, or (c) a breach by Somahlution
of any provision of this Agreement or the failure of Somahlution to perform its
obligations under this Agreement. 

 

11.3Each party shall, at its own expense, maintain in force policies of
insurance with reputable and solvent insurers sufficient in coverage and amounts
to secure its obligations and potential liabilities. Such insurance shall be in
form and substance reasonably satisfactory to the other party hereto and, in any
event, shall include commercial general liability, third party, and product
liability insurance with policy limits of at least one million U.S. Dollars
(USD $1,000,000.00) each occurrence for bodily injury, one million U.S. Dollars
(USD $1,000,000.00) each occurrence for damage to property, or, alternatively,
one million U.S. Dollars (USD $1,000,000.00) combined single limit each
occurrence for injury and property damage combined. At a party’s request, the
other party shall provide documentation satisfactory to the requesting party
evidencing such insurance and copies of such insurance policies. Such insurance
shall not, however, limit either party’s obligations or potential liability
under this Agreement. 

 

ARTICLE 12

 

CONFIDENTIALITY.

 

12.1The term “Confidential Information” means all inventions, technical
information, processes, trade secrets, know-how, designs, formulations,
certificates of analysis, specifications, plans, drawings, blueprints, samples,
models, prototypes, catalogs, service manuals, data sheets, sales, service and
technical bulletins, customer lists, sales and marketing programs, price lists,
cost data, sales aids (such as videos and recordings) and all other publications
and information, whether or not reduced to writing, relating to the design,
manufacture, use, marketing or sale of the Product, as well as any other
information relating to the business of Somahlution which may be divulged to or
otherwise obtained by Marizyme in the course of its performance of this
Agreement and which is generally not known in the trade. “Confidential
Information” shall not include any information disclosed by Somahlution
hereunder which Marizyme can demonstrate by reasonable documentary evidence (a)
is already known to Marizyme and which Marizyme had in its possession in written
or physical embodiment prior to the disclosure, unless such Confidential
Information was previously disclosed by Somahlution, or (b) is rightfully
received by Marizyme in the routine course of business from a third party who is
not in breach of any confidentiality obligation by disclosing such information. 

 

12.2Marizyme shall hold the Confidential Information in strict confidence and
shall not use or disclose or distribute it except as required to perform its
obligations under this Agreement. Marizyme agrees not to reverse engineer any
Confidential Information or the Product. Without limiting the foregoing,
Marizyme agrees that the Confidential Information shall be disclosed only to
such of its employees and sales or service representatives or other persons as
have a need to know such Confidential Information for a use expressly
contemplated by this Agreement, and only to such employees, sales or service
representatives or other persons who have been informed of the obligations
contained in this Article 12 and have agreed in writing to be bound by such
obligations. Marizyme will be responsible and liable for any breach of these
obligations that is committed by any such employee, sales or service
representative, sub-Marizyme or other person as if the breach had been committed
by Marizyme. 

 

12.3The terms of this Article 12 shall survive expiration or termination of this
Agreement for a period of five (5) years immediately following such expiration
or termination. Notwithstanding anything in this Agreement to the contrary, each
party’s rights, duties and obligations, whether arising under this Agreement or
at law, with respect to any Confidential Information that constitutes a ‘trade
secret’ shall continue until such Confidential Information is no longer
considered a trade secret under applicable law (other than as the result of
breach or expiration or termination of this Agreement or any other
confidentiality obligation). 

 

12.4Marizyme shall return to Somahlution all Confidential Information, including
all copies thereof, upon expiration or termination of this Agreement or upon
Somahlution’s request, whichever event shall occur first. 

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------



 

 

12.5Marizyme shall bind in writing its employees, officers, sales, technical,
maintenance and service representatives, and other third parties (if any) to
whom Confidential Information is disclosed as permitted hereunder, to the terms
and conditions contained herein. 

 

12.6Unless otherwise specifically stated herein, this Agreement does not grant
Marizyme any manufacturing, assembly, production or licensing rights, or any
rights in any patents, patent applications, trademarks, trade names, copyrights
or know-how of Somahlution. 

 

12.7The Parties agree that this Agreement does not prohibit the disclosure of
Confidential Information where applicable law requires, including, but not
limited to, disclosure in response to subpoenas and/or orders of a governmental
agency or court of competent jurisdiction and any disclosures necessary to
comply with applicable securities laws. In the event Somahlution or Marizyme is
required to disclose Confidential Information in accordance with the previous
sentence, that party shall immediately, and in no event later than five (5) days
prior to such required disclosure, notify the other party in writing, and
cooperate with in seeking to limit the disclosure of such Confidential
Information in accordance with public law.  

 

12.8Marizyme hereby acknowledges and agrees that in the event of any violation
of this Article 12, Somahlution shall be authorized and entitled to obtain from
any court of competent jurisdiction preliminary and permanent injunctive relief,
as well as an equitable accounting of all profits and benefits arising out of
such violation, which rights and remedies shall be cumulative and in addition to
any and all other rights and remedies to which Somahlution shall be entitled at
law or equity under this Agreement. 

 

ARTICLE 13

 

TERM AND TERMINATION.

 

13.1The term of this Agreement shall commence on the Effective Date and, subject
to earlier termination pursuant to its terms, shall remain in full force and
effect for an initial term of five (5) years. At the end of the initial five (5)
year term, the term of this Agreement shall be extended in perpetuity in all
areas where the Marizyme is already operating. This Agreement may be terminated
prior to the expiration of the initial or any renewal term by prior written
notice from one party to the other party as follows: 

 

(a)By Somahlution, effective immediately upon written notice, in the event that
Marizyme breaches any of its obligations under Article 2, Article 3, Article 9
or Article 12; 

 

(b)By Somahlution, effective immediately upon notice, in the event of any
submission by Marizyme to Somahlution of any false or fraudulent claim, or
statement in support thereof, for payment, for compensation or for any discount,
allowance, refund or credit, warranty claim, or any claim made by Marizyme to
Somahlution; 

 

(c)By Somahlution, effective immediately upon written notice, in the event that
Marizyme defaults under any of its monetary obligations under this Agreement and
fails to remedy such monetary default within ten (10) business days after
receiving written notice thereof; 

 

(d)By Somahlution, if Marizyme fails to maintain a current account status or to
furnish reasonable financial information on request within thirty (30) calendar
days after receiving written demand therefor; 

 

(e)By Somahlution, in the event that Marizyme fails to maintain and properly
train a staff of sales and service personnel of adequate size for the Product
and fails to remedy such failure within forty-five (45) calendar days after
receiving written demand therefor; 

 

(f)By either party, in the event the other party is in breach of this Agreement
(other than a breach with respect to which the termination rights are otherwise
expressly addressed in this Section 0 or elsewhere in this Agreement) and fails
to cure such breach within forty five (45) calendar days after receiving written
demand therefor; 

 

(g)By Somahlution, effective immediately, if Marizyme attempts to transfer by
any means more than fifty percent (50%) of the assets of Marizyme, Somahlution’s
consent shall not be unreasonably withheld. 

 

(h)For purposes of this Section 13.1(h) a “change in ownership or control” shall
mean any direct or indirect change of control of Marizyme, including, without
limitation, any event that results in the person or persons who ultimately own
or control Marizyme as of the date first written above (i) ceasing to have the
right or ability to direct or cause the direction of the management and/or
policies of Marizyme, or (ii) ceasing directly or indirectly to own of record or
beneficially more than fifty percent (50%) of the ownership or equity interests
of Marizyme;  

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------



 

 

(i)By either party effective immediately, if the other party becomes the subject
of any voluntary or involuntary bankruptcy, receivership or other insolvency
proceedings or makes any assignment or other arrangements for the benefit of
creditors;  

 

(j)By Somahlution, effective immediately, if any law or regulation is adopted or
in effect in the Territory that would restrict Somahlution’s termination rights
or otherwise invalidate any provision of this Agreement, or if any of Marizyme’s
assets are seized, expropriated or nationalized; or  

 

(k)By Somahlution, effective immediately upon written notice, in the event that
Marizyme does not meet the Minimum Purchase Requirements under this Agreement
and fails to remedy such default within thirty (30) business days after
receiving written notice thereof.  

 

13.2Upon expiration or termination of this Agreement, any and all balances owed
by Marizyme to Somahlution that are then outstanding shall become immediately
due and payable without further notice or demand, which is hereby expressly
waived, and Somahlution shall be entitled to reimbursement for any reasonable
attorneys’ fees that it may incur in collecting or enforcing payment of such
obligations. In addition, upon expiration or termination of this Agreement,
Marizyme shall return all catalogs, price lists, drawings, instruction sheets,
advertising and other promotional materials and all of Somahlution’s supplies of
every kind and character, and all other documents relating to the business of
Somahlution which may be in the possession or under the control of Marizyme,
including without limitation any and all Confidential Information. Furthermore,
Marizyme shall provide Somahlution with a list of all of its Customers, as well
as potential Customers and Customer prospects, together with relevant contact
information and such detail concerning buying history, price and payment history
and the like as Somahlution may request and shall assign to and deliver all
Regulatory Approvals to Somahlution. 

 

13.3At the time of expiration or termination of this Agreement, Marizyme may
sell remaining unsold Product previously purchased and paid for by Marizyme at
Somahlution’s sole discretion.  

 

13.4Somahlution acknowledges that Marizyme may have entered into binding
contractual obligations with third parties before termination or expiration of
this Agreement; accordingly, following termination or expiration of this
Agreement, Somahlution shall make available to Marizyme: (a) the Product that is
the subject of such contractual obligation, upon proof thereof; and (b) such
support, no less favorable than that provided during the term of this Agreement,
to permit Marizyme to fulfill service support and maintenance obligations
entered into with Customers during the term of this Agreement.  

 

13.5The clauses of this Agreement that are intended to survive its expiration or
termination, including without limitation Articles 9, 10, 11, 12 and 14 and any
and all obligations including any enforcement actions that arise prior to
expiration or termination, shall survive expiration or termination of this
Agreement. 

 

ARTICLE 14

 

MISCELLANEOUS.

 

14.1SOMAHLUTION SHALL NOT BE LIABLE FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT,
SPECIAL OR CONTINGENT DAMAGES WHATSOEVER, WHETHER ARISING OUT OF BREACH OF
CONTRACT, WARRANTY, TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY) OR OTHER
THEORIES OF LAW, WITH RESPECT TO PRODUCT SOLD HEREUNDER, OR ANY UNDERTAKINGS,
ACTS OR OMISSIONS RELATING THERETO, AND SOMAHLUTION HEREBY DISCLAIMS ALL SUCH
DAMAGES. Without limiting the foregoing provision, Somahlution specifically
disclaims and shall not be liable hereunder for any claims for loss of use or
lost profits, lost income or damage to reputation.  

 

14.2Marizyme represents and warrants that: (i) it is not currently and will not
in any way whatsoever during the term of this Agreement be contractually
restricted or prohibited from entering into this Agreement and performing its
obligations herein contained, and (ii) its execution of this Agreement, and its
performance of its obligations herein contained, do not and will not constitute
a default or an event that, with or without notice or lapse of time or both,
would be a default, breach or violation of any agreement, contract, instrument
or arrangement to which it is a party or by which it is bound. 

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------



 

 

14.3This Agreement may not be assigned by either party, in whole or in part,
whether voluntarily or by operation of law, without the prior written consent of
the other party. Any attempted assignment by either party without such consent
shall be null and void and without legal effect. Notwithstanding the foregoing,
however, Somahlution, may, upon written notice to Marizyme, assign or otherwise
transfer this Agreement or the rights and obligations arising hereunder to a
third-party to whom Somahlution sells all rights to the Products, any affiliate
of Somahlution or to any acquirer of all or substantially all of Somahlution’s
assets without Marizyme’s consent. For purposes of this Section 0, the term
“affiliate” shall include any person or entity that, directly or indirectly,
controls, is controlled by, or is under common control with Somahlution. 

 

14.4This Agreement constitutes the entire agreement between the parties, and it
supersedes any and all prior and contemporaneous oral or written agreements,
understandings, conditions and warranties, between the parties hereto on the
subject matter hereof. Except as otherwise expressly contemplated herein, this
Agreement may be modified or amended only by a writing signed by both of the
parties hereto. There are no conditions to this Agreement which are not set
forth herein. 

 

14.5Notification required or permitted hereby shall be given in writing and
shall be deemed given only upon transmission by confirmed facsimile on the first
business day after transmission thereof or five (5) business days after being
sent postage pre-paid by registered or certified airmail, return receipt
requested, or on the date of delivery by private international courier upon
proof thereof, and (in each case) addressed to the party to be given
notification at the address listed in conjunction with that party’s name as set
forth in Appendix 1. 

 

14.6THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF FLORIDA, U.S.A., WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICTS OF LAWS. THIS AGREEMENT AND ANY AND ALL SALES OF PRODUCT BY
SOMAHLUTION TO MARIZYME SHALL NOT BE GOVERNED BY THE PROVISIONS OF THE 1980 U.N.
CONVENTION ON CONTRACTS FOR THE INTERNATIONAL SALE OF PRODUCT.  

 

14.7Any dispute, controversy or claim arising out of or relating to this
Agreement, its interpretation or enforcement, or the breach, expiration,
termination or invalidity hereof, shall be adjudicated in English in U.S.
Federal District Court for the Southern District of Florida in West Palm Beach,
Florida. 

 

14.8Except as otherwise expressly provided in this Agreement, the rights and
remedies provided each of the parties herein shall be cumulative and in addition
to any other rights and remedies provided by law or otherwise. Any failure in
the exercise by either party of its right to terminate this Agreement or to
enforce any provision of this Agreement for any default or violation by the
other party shall not prejudice such party’s right of termination or enforcement
for such or any other default or violation. 

 

14.9If, by reason of any cause beyond the reasonable control of either party
hereto, including, but not limited to, strikes, failure of major subcontractors,
fire, hurricane, flood or other acts of nature or acts of God, accidents, war,
acts of terrorism, civil unrest, embargo or other governmental act, regulation
or request, or other legal restrictions, such party is delayed in its
performance, in whole or in part, of its obligations under this Agreement (other
than monetary obligations), then such party shall be excused from such
performance and such nonperformance will not make the party liable to the other
party. The party delayed shall, as promptly as reasonably possible, notify the
other party of the reasons for the delay and its estimated duration. 

 

14.10In the event a court of competent jurisdiction determines any one or more
of the provisions contained in this Agreement to be invalid, illegal or
unenforceable, this Agreement shall be construed so that the remaining
provisions contained herein shall not in any way be affected thereby but shall
remain in full force and effect, and any such invalid, illegal or unenforceable
provision(s) shall be deemed, without further action by any person or entity, to
be modified or limited to the minimum extent necessary to render the same valid
and enforceable in such jurisdiction. 

 

14.11This Agreement shall not take effect unless and until both parties have
signed it. However, this Agreement may be executed in any number of
counterparts, each of which when so executed shall constitute an original, and
all of which shall be deemed one and the same instrument, and which counterparts
may be exchanged as an attachment to an email or by facsimile transmission. 

 

14.12This Agreement has been expressed in English at the wish of the parties.
The parties confirm and agree that the English-language version of this
Agreement shall govern and control any translation of this Agreement into any
other language.  

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Agreement as of the date first above written.

 

SOMAHLUTION LLC

 

 

Marizyme, Inc.

 

(“Somahlution”)

 

 

(“Marizyme”)

 

 

 

 

 

 

By:

/s/ Satish Chandran

 

By:

/s/ Nicholas DeVito

Title:

CEO

 

Title:

CEO

Date:

April 27, 2020

 

Date:

April 27, 2020

--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------



 

 

Appendix 2

 

Products

 

1.DuraGraft – Vascular Conduit Solution- For use in Cardiac and Peripheral
Bypass Grafting with Arteries and Veins and For Vascular Surgeries 

 

2.“A CE Marked Product” – Notified Body is BSI, Netherlands 

 

a.SOMVC001 

b.SOMVC002 

--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------



 

 

Appendix 3

 

Territory

 

1.Exclusive License for, Manufacture and Distribution of both Somahlution and
Marizyme made product 

 

a.Mexico 

 

b.All Countries in South America 

 

c.Canada 

 

d.South Korea 

 

e.China, including Hong Kong 

 

f.Japan 

 

g.Taiwan 

 

h.Australia 

 

i.South Africa 

 

j.Israel 

 

k.New Zealand 

 

l.License for Distribution only using Somahlution made product at transfer
pricing and ASPs consistent with EU pricing to prevent parallel import issues in
EU and for future manufacturing once Somahlutions transfers the CE mark per
Section 2.4.f to Marizyme 

 

m.Germany (upon expiration of existing distribution agreement with HeartCor on
January 31, 2020). 

 

n.Czech Republic (upon expiration of existing distribution agreement with
Medical Innovation on January 2021) 

 

o.Poland (upon expiration of existing distribution agreement with Medical
Innovation on January 2021) 

 

p.Sweden (upon expiration of existing distribution agreement with Wingmed on
January 31, 2020). 

 

q.United Kingdom (upon expiration of existing distribution agreement with
Cardiac Services on January 31, 2020). 

 

r.Ireland (upon expiration of existing distribution agreement with Sisk Medical
on January 31, 2020). 

 

s.All remaining countries in Europe 

 

2.Somahlution will make best efforts to transfer manufacturing responsibility to
Marizyme in all Licensed Territories.  

--------------------------------------------------------------------------------

16

--------------------------------------------------------------------------------



 

 

Appendix 6

Current Intellectual Property and Patent Ownership.

 

Country

Patent or patent application

Owned by

Argentina

Commercial DuraGraft (DG); Pending; Under examination;

Marizyme

Australia

Commercial DG; Granted. Annuity Payment Issue.

Marizyme

Brazil

Commercial DG; Pending; Under Examination

Marizyme

Canada

Commercial DG; Pending; Under examination

Marizyme

China

Commercial DG; Pending; Under examination

Marizyme

Eurasia

Commercial DG; Pending; Under examination

Marizyme

Europe *

Commercial DG: Granted

Alternate DG; Granted

Somah solution; Granted

Somahlution

India

Commercial DG; Pending; under examination

Somah; Pending; under examination

Somahlution

Indonesia

Commercial DG; Pending; under examination

Marizyme

Israel

Commercial DG; Pending; Under examination

Marizyme

Jordan

Commercial DG; Pending

Somahlution

Malaysia

Commercial DG; Pending

Somahlution

Philippines

Commercial DG: Granted

Somahlution

Singapore

Commercial DG; Granted

Somahlution

South Korea

Commercial DG; Pending.

Marizyme

Kuwait

Commercial DG; Pending

Somahlution

Mexico

Somah Patent; Granted

Marizyme

Mexico

Commercial DG; Pending; under examination

Marizyme

South Africa

Commercial DG; Pending; Under examination

Marizyme

Sri Lanka

Commercial DG; Granted

Somahlution

Taiwan

Somah; Granted

Marizyme

Taiwan

Alternate DG; Granted

Marizyme

Thailand

Commercial DG; Pending

Marizyme

United States

Commercial DG; Pending; under examination

Alternate DG; Pending; under examination

Somah; Pending; under examination

Somahlution

Vietnam

Commercial DG; Pending

Somahlution

 

*European Granted Patents covering Commercial DuraGraft, Alternate DuraGraft and
Somah Preservation Solutions.

 

Solutions for Increasing the Stability and Shelf Life of an Organ Tissue
Preservation Solution”

 

European Patent No. 3027016

 

Anticipated Expiration: 11/18/2034

 

“Organ and Tissue Preservation Formulations with increased stability and shelf
life”

 

European Patent No. 2938186

 

Anticipated Expiration: 12/27/2033

 

“Solution For Preserving Vascular Conduits”

 

European Patent No. 2938187

 

Anticipated Expiration: 12/27/2033

--------------------------------------------------------------------------------

17

--------------------------------------------------------------------------------



 

 

Appendix 7

 

Forms of Intellectual Property Assignment of patents paid for and owned by
Marizyme (Appendix 6)

 

ASSIGNMENT OF RIGHTS - PATENT ISSUED

 

Somahlutions, LLC., with an address in Jupiter, FL (the "Assignor") is owner of
(INSERT TERRITORY US, EU, etc.) Patent Number: ______, dated ______, titled
____________[insert name of invention], (the "Patent"). Marizyme, Inc. with an
address in Davenport, FL (the "Assignee") desires to acquire all right, title
and interest in and to the Patent.

 

Therefore, for valuable consideration, the receipt of which is acknowledged,
Assignor assigns to Assignee 100% of his or her right, title and interest in the
invention and Patent to Assignee for the entire term of the Patent and any
reissues or extensions and for the entire terms of any patents, reissues, or
extensions that may issue from foreign applications, divisions, continuations in
whole or part, or substitute applications filed claiming the benefit of the
Patent. The right, title, and interest conveyed in this Assignment is to be held
and enjoyed by Assignee and Assignee's successors as fully and exclusively as it
would have been held and enjoyed by Assignor had this assignment not been made.

 

Assignor further agrees to: (a) cooperate with Assignee in the protection of the
patent rights and prosecution and protection of foreign counterparts; (b)
execute, verify, acknowledge and deliver all such further papers, including
patent applications and instruments of transfer; and (c) perform such other acts
as Assignee lawfully may request to obtain or maintain the Patent and any and
all applications and registrations for the invention in any and all countries.

 

Date:

 

 

Assignor Signature Block

 

Assignee Signature Block

 

 

[to be completed by notary public]

 

On this _____ day of _________, before me, _________________________, the
undersigned Notary Public, personally appeared ____________ ASSIGNOR, personally
known to me (or proved to me on the basis of satisfactory evidence) to be the
person whose name is subscribed to the within instrument, and acknowledged to me
that he or she executed the same. WITNESS my hand and official seal in
_____________ County of ______________ on the date set forth in this
certificate.

 

 

Notary Public

--------------------------------------------------------------------------------

18

--------------------------------------------------------------------------------



 

 

ASSIGNMENT OF RIGHTS: PATENT APPLICATION

 

Somahlutions, LLC., with an address in Jupiter, FL (the "Assignor") is owner of
_____________ [insert name of invention], as described in the (insert territory,
US, EU, etc..) Patent Application signed by Assignor on _____ [insert date you
signed your patent application], (insert territory, US, EU, etc..) Patent and
Trademark office Serial Number: _____, filed ________ [insert filing date], (the
"Patent Application"). ___________ Marizyme, Inc. with an address in Davenport,
FL (the "Assignee") desires to acquire all right, title and interest in and to
the Patent Application and the patent (and any reissues or extensions) that may
be granted.

 

Therefore, for valuable consideration, the receipt of which is acknowledged,
Assignor assigns to Assignee 100% of his or her right, title, and interest in
the invention and Patent Application (as well as such rights in any divisions,
continuations in whole or part, or substitute applications) to Assignee for the
entire term of the issued Patent and any reissues or extensions that may be
granted and for the entire terms of any and all foreign patents that may issue
from foreign applications (as well as divisions, continuations in whole or part,
or substitute applications) filed claiming the benefit of the Patent
Application.

 

Assignor authorizes the United States Patent and Trademark Office to issue any
Patents resulting from the Patent Application to Assignee according to the
percentage interest indicated in this assignment. The right, title, and interest
is to be held and enjoyed by Assignee and Assignee's successors and assigns as
fully and exclusively as it would have been held and enjoyed by Assignor had
this assignment not been made.

 

Assignor further agrees to: (a) cooperate with Assignee in the prosecution of
the Application and foreign counterparts; (b) execute, verify, acknowledge, and
deliver all such further papers, including patent applications and instruments
of transfer; and (c) perform such other acts as Assignee lawfully may request to
obtain or maintain the Patent for the invention in any and all countries.

 

Date:

 

 

Assignor Signature Block

 

Assignee Signature Block

 

 

[to be completed by notary public]

 

On this _____ day of _________, before me, _________________________, the
undersigned Notary Public, personally appeared ____________ ASSIGNOR, personally
known to me (or proved to me on the basis of satisfactory evidence) to be the
person whose name is subscribed to the within instrument, and acknowledged to me
that he or she executed the same. WITNESS my hand and official seal in
_____________ County of ______________ on the date set forth in this
certificate.

 

 

Notary Public

--------------------------------------------------------------------------------

19

--------------------------------------------------------------------------------



 

 

ASSIGNMENT OF INTELLECTUAL PROPERTY RIGHTS: NO PATENT ISSUED OR APPLICATION
FILED

 

Somahlutions, LLC., with an address in Jupiter, FL (the "Assignor") is the owner
of all proprietary and intellectual property rights, including copyrights and
patents, in the concepts and technologies known as _____________ [insert name of
invention] and more specifically described in Attachment A [attach a description
of the invention to the Assignment and label it “Attachment A”] to this
Assignment (and referred to collectively as the "Invention") and the right to
registrations to the Invention. ______________ Marizyme, Inc. with an address in
Davenport, FL (the "Assignee") desires to acquire all the ownership of all
proprietary rights, including, but not limited to, the copyrights, trade
secrets, trademarks and associated good will and patent rights in the Invention
and the registrations to the Invention;

 

Therefore, for valuable consideration, the receipt of which is acknowledged,
Assignor, hereby assigns to Assignee 100% of all right, title and interest in
the Invention, including:

 

(1)all copyrights, trade secrets, trademarks and associated good will and all
patents which may be granted on the Invention; 

 

(2)all applications for patents (including divisions, continuations in whole or
part or substitute applications) in the United States or any foreign countries
whose duty it is to issue such patents; 

 

(3)any reissues and extensions of such patents; and 

 

(4)all priority rights under the International Convention for the Protection of
Industrial Property for every member country. 

 

Assignor warrants that: (1) Assignor is the legal owner of all right, title and
interest in the Invention; (2) that such rights have not been previously
licensed, pledged, assigned, or encumbered; and (3) that this assignment does
not infringe on the rights of any person. Assignor agrees to cooperate with
Assignee and to execute and deliver all papers, instruments, and assignments as
may be necessary to vest all right, title, and interest in and to the
intellectual property rights to the Invention in Assignor. Assignor further
agrees to testify in any legal proceeding, sign all lawful papers and
applications, and make all rightful oaths and generally do everything possible
to aid Assignee to obtain and enforce proper protection for the Invention in all
countries.

 

Date:

 

 

Assignor Signature Block

 

Assignee Signature Block

 

 

[to be completed by notary public]

 

On this _____ day of _________, before me, _________________________, the
undersigned Notary Public, personally appeared ____________ ASSIGNOR, personally
known to me (or proved to me on the basis of satisfactory evidence) to be the
person whose name is subscribed to the within instrument, and acknowledged to me
that he or she executed the same.

--------------------------------------------------------------------------------

20